department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date uil date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court certified mail -- return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization has not performed any activities since your inception and you have provided no information regarding your receipts expenditures or activities you have not established that the has been operated exclusively for an exempt_purpose you have failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information and establish that you were operated exclusively for an exempt_purpose despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended june 20xx requested information has not been provided to us and we are unable to locate you or the organization contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service office of taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations internal_revenue_service department of the treasury fulton street rm brooklyn ny date org address taxpayer_identification_number form_990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org legend org organization name xx date issue whether the org exemption from federal_income_tax under sec_501 should be revoked for failure to comply with filing_requirements and failure to comply with producing records facts on march 19xx your organization was provided with a determination_letter granting it exemption from federal_income_tax under sec_501 and classified as an private_foundation described in sec_509 in this determination_letter we stated that your organization is required to file form pf annually your organization was formed as a_trust the purpose of formation as stated in your trust document is as follows this trust is created and shall be operated exclusively for religious charitable and educational_purposes our records show that your organization did not file forms 990-pf for the years june 20xx through june 20xx we informed you of this by mail on august 20xx and requested that you provide us with these filings in addition to the supporting books_and_records for the year ended june 20xx when we had not heard from you we made a second request on october 20xx you then arranged an appointment to appear at this office on november 20xx on november 20xx you provided forms 990-pf for june 20xx and june 20xx however these returns as well as the books_and_records were incomplete immediately after our audit appointment we followed-up with a letter dated november 20xx requesting the remaining delinquent forms 990-pf and the necessary books_and_records for the year ending december 20xx we attempted to contact you by certified mail and phone on november 20xx and december 20xx on january 20xx we received a doctor's note from you regarding your medical_condition we issued a final request for a follow up appointment and for the delinquent returns on march 20xx you contacted us by phone on march 20xx and stated that your accountant would get back to us within the week since this time we have not heard from you or your accountant law sec_501 of the internal_revenue_code describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except otherwise provided in subsection h an which does not participate or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx org legend org organization name xx date sec_6033 states in part that every organization exempt from tax under sec_501 shall file an annual return specifically stating gross_income receipts and disbursements and other information for the purpose of carrying out the internal revenue laws sec_1_6033-2 of the internal tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status failure to comply with our request for information could result in the loss of tax exempt status government’s position the organization is not complying with the requirements of sec_6001 and sec_6033 cited above by not filing the required annual returns forms 990-pf for the years ending june 20xx through june 20xx failure to provide books_and_records to substantiate the organization’s activities for the period ending december 20xx constitutes failure to comply with sec_1_6033-2 of the tax regulations cited above we propose to revoke the organization’s exemption under sec_501 of the code effective july 20xx taxpayer's position you provided a medical letter from your doctor stating that you were not able to make decisions because of a medical disorder conclusion regarding your medical_condition we requested that you make available another trustee or representative to represent the org your response at that time was that you wanted to be present at the examination however you would not provide a follow-up appointment date over the phone you have been provided adequate time to file the required returns and to produce the necessary books_and_records in order to complete our examination since you have not cooperated with our efforts to conclude our examination we propose to revoke your exemption under sec_501 effective july 20xx form 886-a rev department of the treasury - internal_revenue_service page -2-
